DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 introduces “an event camera” in line 2 but then refers to “an event camera” in lines 4-5.  This appears to be a typographical error such that “the event camera” was intended in lines 4-5.  Given the otherwise clear language and apparent typo, this issue is being treated under a claim objection rather than under 25 USC 112(b).
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “face detector” in claims 10-12, 14-19 in which this term is used as a generic placeholder together with claim language that is wholly functional and devoid of structure.  Moreover, corresponding structure and algorithms have been identified in the specification.  An example of this structure is expressed in dependent claim 13 which defines the face detector’s structure in terms of a convolutional neural network and which, therefore, results in claim 13 not being interpreted under 112(f).  
Likewise, the “reconstruction unit” in these claims 10-12, 14-19 uses the nonce term “unit” but is not being interpreted under 112(f) because independent claims 10 and 17 recite structural elements (processor(s) and memory) that is sufficient to perform the recited functions of the reconstruction unit; claims 11-12, 14-16, and 18-19 depend therefrom and thus inherit these structural elements. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 10-12, 14-16, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20200394418 A1) and Mandelli (US 20210377465 A1).
Claim 1
In regards to claim 1, Liu discloses a method comprising:
accumulating event information from a plurality of events occurring during successive event cycles across a field of view of an event camera, each event indicating an x,y location within said field of view, a polarity for a change of detected light intensity incident at said x,y location and an event cycle at which said event occurred {Fig. 2, Step S10, [0032]-[0042], [0049]-[0061], [0125]-[0126],[0159] that accumulates (integrates) x,y locations of an event camera having polarity changes from detected light intensities during successive event cycles at which the events occurred};
responsive to a selected event cycle, analyzing event information for one or more preceding event cycles to identify a region of interest 
{For “responsive to a selected event cycle” note that the integration accumulates events over an integration period which corresponds to a “selected event cycle”.  For identifying a region of interest (ROI) see Fig. 9, Step S30 region feature extraction ROI (region of interest technique in [0103]-[0108], [0150], [0183]}; and
in response to another ROI identification technique which includes conventional event camera ROI techniques that use a threshold event criterion such as in Mandelli} by:
obtaining a count (pc) of events occurring at each pixel location of an output image in a time window 
generating a decay factor (pn) for each pixel location as a function of said count {see [0051]-[0059] wherein the event stream is projected to a  2-D image plane in a time decay manner using, for example, an exponential or linear time decay integral as per equations (1), (2)}; and
producing said textural image based on the decay factor (pn) and the count (pc) {see above cites for the decay factor in which the output is an event stream that is projected to a 2-D image plane (textural image) in a time decay manner (based on the decay factor and count) as claimed}.
Although Liu discloses a method of accumulating event information and, responsive to a selected event cycle, analyzing event information for one or more preceding event cycles to identify a region of interest; generating a textural image for the region of interest from event information accumulated from within the region of interest a) this region of interest is generalized and does not mention an eye region, b) the generating step is not disclosed as being responsive to a threshold event criterion  such that c) Liu’s obtaining of the count in a time window is not disclosed as preceding the threshold event criterion.
Mandelli is an analogous reference from the same field of event cameras and processing events (EVS event signals) detected by event cameras.  See abstract, Figs. 1-3, 8-9, [0003]-[0005] and cites below.
Mandelli also teaches 
accumulating event information from a plurality of events occurring during successive event cycles across a field of view of an event camera, each event indicating an x,y location within said field of view, a polarity for a change of detected light intensity incident at said x,y location and an event cycle at which said event occurred 
{Event compiler 190 receives event signals including value, polarity and timestamp which may also be combined/accumulated to provide an intensity reconstruction image that accumulates pixel events over time to reconstruct/estimate intensity values from event sensor 100.  See Fig. 1, [0020]-[0027]}
Mandelli also teaches 
responsive to a selected event cycle, analyzing event information for one or more preceding event cycles to identify a region of interest bounding an eye region {see the feature tracker in [0029]-[0032] that estimates a position of a pupil center, gaze direction, by processing a subset of the image data in the region of interest 320 to generate a textural image from the region of interest that bounds an eye region. See also Fig. 3}
responsive to a threshold event criterion, generating a textural image for the region of interest from event information accumulated from within the region of interest
{see threshold comparator 160, [0022]-[0026], [0043]-[0053]}
	obtaining a count (pc) of events occurring at each pixel location of an output image in a time window preceding the threshold event criterion
	{event compiler 190 accumulates/counts pixel events over time as per [0027]-[0028] for recent events that exceed the threshold (time window preceding threshold event criterion).  See also threshold comparator 160, [0022]-[0026], [0043]-[0053]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Liu which already discloses a method of accumulating event information and, responsive to a selected event cycle, analyzing event information for one or more preceding event cycles to identify a region of interest; generating a textural image for the region of interest from event information accumulated from within the region of interest such that Lius’ a) identified region of interest is bounding an eye region; b) generating a textural image for the region of interest from event information accumulated from within the region of interest is responsive to a threshold event criterion as also taught by Mandelli; and c)  obtaining of the count in a time window is in a time window preceding the threshold event criterion as taught by Mandelli because Liu motivates doing so in [0105] stating that other feature extraction methods may be used to extract the region features thus motivating generating a texture image in response to another ROI identification technique which includes conventional event camera ROI techniques that use a threshold event criterion such as in Mandelli and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 2
In regards to claim 2, Liu discloses wherein obtaining the count (pc) of events comprises counting events with a positive polarity and counting events with a negative polarity in one or more event cycles preceding the selected event cycle.
{the integration of the events on the time axis in [0038], [0051]-[0062], [0126], [0159] obtains a count of positive and negative polarity events at each pixel location of a two-dimensional image for a time window (integration period)}
Claim 6
In regards to claim 6, Liu discloses determining a net polarity (pv) of events occurring at each pixel location of the output image in the time window preceding the threshold event criterion {the integration of the events on the time axis in [0038], [0051]-[0062], [0126], [0159] obtains a net count of positive and negative polarity events at each pixel location of a two-dimensional image for a time window (integration period)}.
Claim 7
In regards to claim 7, Liu discloses applying said decay factor (ph) to a textural image generated for said region of interest prior to said time window to form a decayed textural image (pt-1) {see [0051]-[0059] wherein the event stream is projected to a  2-D image plane in a time decay manner using, for example, an exponential or linear time decay integral as per equations (1), (2).  With respect to the time window note that per [0058] the earlier the time when the (past) event occurs the smaller the decayed value in the projected (textural) image}.
Claim 8
In regards to claim 8, Liu discloses wherein producing said textural image comprises adding said net polarity (pv) of events occurring at each pixel location to corresponding locations of said decayed textural image (pt-1) {the integration of the events on the time axis in [0038], [0051]-[0062], [0126], [0159] obtains a net count of positive and negative polarity events at each pixel location of a two-dimensional image for a time window (integration period).  For decayed texture image see the cites and explanations above for claim 7}.
Independent Claim 10
In regards to claim 10, Liu discloses a system comprising:
an event camera {Fig. 12, front-end camera 100, [0123]-[0129] is an event camera (dynamic vision sensor and/or asynchronous time-based image sensor};

provide a bounding box for a region of interest in a field of view of an event camera {See Fig. 9, Step S30 region feature extraction ROI (region of interest technique in [0103]-[0108], [0150], [0183]};
accumulate event information from a plurality of events during successive event cycles across a field of view of the event camera, each event indicating an x,y location within said field of view, a polarity for a change of detected light intensity incident at said x,y location and an event cycle at which said event occurred
{Fig. 2, Step S10, [0032]-[0042], [0049]-[0061], [0125]-[0126],[0159] that accumulates (integrates) x,y locations of an event camera having polarity changes from detected light intensities during successive event cycles at which the events occurred}; and
responsive to a selected event cycle, analyze event information for one or more preceding event cycles to identify a region of interest 
{For “responsive to a selected event cycle” note that the integration accumulates events over an integration period which corresponds to a “selected event cycle”.  For identifying a region of interest (ROI) see Fig. 9, Step S30 region feature extraction ROI (region of interest technique in [0103]-[0108], [0150], [0183]}; and
a reconstruction unit comprising a memory and one or more processors {Fig. 12, processor 200, [0122]-[0136]} configured to:
accumulate the event information from the plurality of events occurring during successive event cycles across the field of view of the event camera; and 

obtain a count (pc) of events occurring at each pixel location of an output image in a time window 
generate a decay factor (pn) for each pixel location as a function of said count {see [0051]-[0059] wherein the event stream is projected to a  2-D image plane in a time decay manner using, for example, an exponential or linear time decay integral as per equations (1), (2)}; and 
produce said textural image based on the decay factor (pn) and the count (pc) {see above cites for the decay factor in which the output is an event stream that is projected to a 2-D image plane (textural image) in a time decay manner (based on the decay factor and count) as claimed}.
Although Liu discloses a method of accumulating event information and, responsive to a selected event cycle, analyzing event information for one or more preceding event cycles to identify a region of interest; generating a textural image for the region of interest from event information accumulated from within the region of interest a) this region of interest is generalized and does not mention an eye region, b) the generating step is not disclosed as being responsive to a threshold event criterion  such that c) Liu’s obtaining of the count in a time window is not disclosed as preceding the threshold event criterion.
Mandelli is an analogous reference from the same field of event cameras and processing events (EVS event signals) detected by event cameras.  See abstract, Figs. 1-3, 8-9, [0003]-[0005] and cites below.
Mandelli also teaches 
accumulating event information from a plurality of events occurring during successive event cycles across a field of view of an event camera, each event indicating an x,y location within said field of view, a polarity for a change of detected light intensity incident at said x,y location and an event cycle at which said event occurred 
{Event compiler 190 receives event signals including value, polarity and timestamp which may also be combined/accumulated to provide an intensity reconstruction image that accumulates pixel events over time to reconstruct/estimate intensity values from event sensor 100.  See Fig. 1, [0020]-[0027]}
Mandelli also teaches 
responsive to a selected event cycle, analyzing event information for one or more preceding event cycles to identify a region of interest bounding an eye region {see the feature tracker in [0029]-[0032] that estimates a position of a pupil center, gaze direction, by processing a subset of the image data in the region of interest 320 to generate a textural image from the region of interest that bounds an eye region. See also Fig. 3}
responsive to a threshold event criterion, generating a textural image for the region of interest from event information accumulated from within the region of interest
{see threshold comparator 160, [0022]-[0026], [0043]-[0053]}
	obtaining a count (pc) of events occurring at each pixel location of an output image in a time window preceding the threshold event criterion
	{event compiler 190 accumulates/counts pixel events over time as per [0027]-[0028] for recent events that exceed the threshold (time window preceding threshold event criterion).  See also threshold comparator 160, [0022]-[0026], [0043]-[0053]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Liu which already discloses a method of accumulating event information and, responsive to a selected event cycle, analyzing event information for one or more preceding event cycles to identify a region of interest; generating a textural image for the region of interest from event information accumulated from within the region of interest such that Lius’ a) identified region of interest is bounding an eye region; b) generating a textural image for the region of interest from event information accumulated from within the region of interest is responsive to a threshold event criterion as also taught by Mandelli; and c) obtaining of the count in a time window is in a time window preceding the threshold event criterion as taught by Mandelli because Liu motivates doing so in [0105] stating that other feature extraction methods may be used to extract the region features thus motivating generating a texture image in response to another ROI identification technique which includes conventional event camera ROI techniques that use a threshold event criterion such as in Mandelli and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 11
In regards to claim 11 Liu discloses wherein the reconstruction unit further comprises a recurrent neural network (RNN) {see [0100], [0149], [0185] wherein the processor 200 may be implemented with a recurrent neural network.
Claim 12
In regards to claim 12 Liu discloses wherein the reconstruction unit is configured to operate at a same pixel resolution as the event camera {see the above cites for the event camera and particularly the reconstruction unit functions in which the two-dimensional image is reconstructed/projected by integrating each of the events at each pixel location x,y along the time axis.  The x and y spatial axes are not compressed and the pixel location are indexed using the same notation (x,y) thus indicating that the pixel resolution is not compressed and is otherwise the same resolution as the camera}.
Claim 14
In regards to claim 14, Liu discloses wherein the reconstruction unit is further configured to determine a net polarity (pv) of events occurring at each pixel location of the output image in the time window preceding the threshold event criterion {the integration of the events on the time axis in [0038], [0051]-[0062], [0126], [0159] obtains a net count of positive and negative polarity events at each pixel location of a two-dimensional image for a time window (integration period)}..
Claim 15
In regards to claim 15, Liu discloses wherein the reconstruction unit is further configured to applying said decay factor (ph) to a textural image generated for said region of interest prior to said time window to form a decayed textural image (pt-1) {see [0051]-[0059] wherein the event stream is projected to a  2-D image plane in a time decay manner using, for example, an exponential or linear time decay integral as per equations (1), (2).  With respect to the time window note that per [0058] the earlier the time when the (past) event occurs the smaller the decayed value in the projected (textural) image}.
Claim 16
In regards to claim 16, Liu discloses wherein producing said textural image comprises adding said net polarity (pv) of events occurring at each pixel location to corresponding locations of said decayed textural image (pt-1) {the integration of the events on the time axis in [0038], [0051]-[0062], [0126], [0159] obtains a net count of positive and negative polarity events at each pixel location of a two-dimensional image for a time window (integration period).  For decayed texture image see the cites and explanations above for claim 7}.
Independent Claim 17
In regards to claim 17, Liu discloses a driver monitoring system (DMS) {it is noted that “driver monitoring” is mere intended use, recited only in the preamble wherein the body of the claim does not refer back to or recite any components specific to driver monitoring such that “driver monitoring” is not necessary to give life, meaning, and vitality to the claim.  Thus, “Driver monitoring” is not being given patentable weight consistent with MPEP 2111.02}.  The remainder of claim 17 is identical to claim 10.    As such see the detailed rejection of claim 10 above which applies mutatis mutandis to the limitations of claim 17.
Claims 18-19
The rejection of claims 11 and 12 above applies mutatis mutandis to the corresponding limitations of claims 18 and 19, respectively. 
Allowable Subject Matter
Claims 3-5, 9, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 3, Mandelli teaches an eye region of interest and Liu counts events but none of the prior art of record discloses or fairly suggests determining a potential absence of a blink within said eye region based at least in part on the count (pc) of events before producing the textural image in combination with the limitations of base claim 1 and intervening claim 2.
	Claims 4 and 5 depend from claim 3 and would be allowable if they remain depending from claim 3 or an amended equivalent.
In regards to claim 9, none of the prior art of record discloses or fairly suggests the specific decay factor calculation recited therein which is the decay factor for a pixel Ph(i,j) is calculated according to the following function:
Ph(i,j) = g(Pc(i,j))*heatmapmax wherein,
Pc(i,j) is a pixel count value;
g(.): is a function mapping values in a range between [0,∞[ to a range [0,1[; and
heatmapmax is a maximum allowed value.
	In regards to claims 13 and 20, Liu discloses a convolution neural network none of the prior art of record discloses or fairly suggests the particular convolutional neural network architecture recited which wherein the face detector further comprises a convolutional neural network comprising a plurality of layers, a first of said layers being configured to receive said accumulated event information, a successive layer of said convolutional neural network being configured to down sample said accumulated event information into at least one lower resolution feature map comprising an array of cells, at least one intermediate layer being configured to retain information generated by a corresponding layer in a previous instance of said face detector and further comprising at least one transformation layer configured to transform a feature map provided by a previous convolutional layer to generate a respective probability for each down-sampled cell of said feature map comprising an object at a given scale in combination with the respectively limitations of base claims 10 and 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lagorce (X. Lagorce, G. Orchard, F. Gallupi, B. E. Shi, and R. Benosman,
“HOTS: A hierarchy of event-based time-surfaces for pattern
recognition,” IEEE Trans. Pattern Anal. Mach. Intell., vol. 39, no. 7,
pp. 1346–1359, 2017) discloses a method comprising:
accumulating event information from a plurality of events occurring during successive event cycles across a field of view of an event camera, each event indicating an x,y location within said field of view, a polarity for a change of detected light intensity incident at said x,y location and an event cycle at which said event occurred {See Fig. 2 event camera (event-driven time-based vision sensor), Section 2 Event-Driven Time-based Vision Sensors, and Section 3 Model Description in which a stream of events evi occurring at a location (xi, yi) and polarity (pi) at which the events occurred are used to create a time-surface S which is a spatiotemporal context of all the recent events (within successive event cycles) and provides information about the recent history of events within a square neighborhood (2R+1)x(2R+1) of the event evi as further explained in Section 3.1 and equations (2) and (3)}; and
obtaining a count (pc) of events occurring at each pixel location of an output image in a time window n) for each pixel location as a function of said count; and producing said textural image based on the decay factor (pn) and the count (pc) {see Section 3.1 Time Surface and Fig 2 and the Ti(u,p) time context in the neighborhood (textural image) centered at xi and for just before time ti.  See also the exponential decay kernel (decay factor) in equation (3) and Fig. 2}.
Seo (US 2020/0410272 A1) is an analogous reference from the same field of event cameras and processing events (EVS event signals) detected by event cameras.  See [0002]-[0007], [0031]-0034] and cites below. 
Seo also teaches 
accumulating event information from a plurality of events occurring during successive event cycles across a field of view of an event camera, each event indicating an x,y location within said field of view, a polarity for a change of detected light intensity incident at said x,y location and an event cycle at which said event occurred {See Fig. vision sensor 100 with a field of view, Fig. 3 event detection circuit 120, Fig. 6, method of Fig. 9 including measuring amount of event signals that occurred step S120, [0101]-[0102] while [0045]-[0047] further discusses polarity and location}.  Seo also discloses a decay factor as per [0086], [0130]-[0131]};
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486